IMAX CORPORATION

EXHIBIT 10.1

IMAX 2013 LONG-TERM INCENTIVE PLAN

 

1. Purposes of the IMAX LTIP

The purposes of the IMAX LTIP are to (a) promote the long-term success of the
Company and its Affiliates and to increase shareholder value by providing
Eligible Individuals with incentives to contribute to the long-term growth and
profitability of the Company, and (b) assist the Company in attracting,
retaining and motivating highly qualified individuals who are in a position to
make significant contributions to the Company and its Affiliates.

The IMAX LTIP shall become effective on June 11, 2013 upon its approval by
shareholders (the “Effective Date”). If the IMAX LTIP is not approved by
shareholders, it shall be void ab initio and of no further force and effect.
Upon the Effective Date, no further Awards will be granted under the Prior Plan.

 

2. Definitions and Rules of Construction

(a) Definitions. For purposes of the IMAX LTIP, the following capitalized words
shall have the meanings set forth below:

“Affiliate” means any Subsidiary and any person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company.

“Award” means an Option, Restricted Share, Restricted Share Unit, Stock
Appreciation Right, Performance Stock, Performance Stock Unit, Cash Performance
Unit or Other Award granted by the Committee pursuant to the terms of the IMAX
LTIP.

“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee that sets forth the terms
and conditions of an Award. An Award Document may be in written, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.

“Beneficial Owner” and “Beneficially Owned” have the meaning set forth in Rule
13d-3 under the Exchange Act.

“Board” means the Board of Directors of the Company, as constituted from time to
time.

“Cash Performance Unit” means a right to receive a Target Amount of cash in the
future granted pursuant to Section 10(b).

“Cause” has the meaning determined by the Committee at the time of grant and set
forth in the applicable Award Document. In the absence of any alternative
definition approved by the Committee, Cause shall mean a termination of the
Participant’s employment with the Company or one of its Affiliates (i) for
“cause” as defined in an employment agreement applicable to the Participant, or
(ii) in the case of a Participant who does not have an employment agreement that
defines “cause”, because of: (A) any act or omission that constitutes a material
breach by the Participant of any obligations under an employment agreement with
the Company or one of its Affiliates or an Award Document; (B) the continued
failure or refusal of the Participant to substantially perform the duties
reasonably required of the Participant as an employee of the Company or one of
its Affiliates; (C) any willful and material violation by the Participant of any
law or regulation applicable to the business of the Company or one of its
Affiliates, or the Participant’s conviction of a felony, or any willful
perpetration by the Participant of a common law fraud; or (D) any other willful
misconduct by the Participant which is materially injurious to the financial
condition or business reputation of, or is otherwise materially injurious to,
the Company or any of its Affiliates.

 

1



--------------------------------------------------------------------------------

“Change- in-Control” means:

(i) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company’s then-outstanding securities; or

(ii) The following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) There is consummated a merger or consolidation of the Company, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary, at least fifty percent
(50%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty-five percent (35%) or more of the combined voting
power of the Company’s then-outstanding securities; or

(iv) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Code and the payment or settlement of the Award will
accelerate upon a Change-in-Control, no event set forth herein will constitute a
Change-in-Control for purposes of the IMAX LTIP or any Award Document unless
such event also constitutes a “change in ownership,” “change in effective
control,” or “change in the ownership of a substantial portion of the Company’s
assets” as defined under Section 409A of the Code.

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings, regulations and guidance promulgated thereunder as amended from time to
time.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee appointed from time to time by the
Board to administer the IMAX LTIP, which committee shall meet the requirements
of Section 162(m) of the Code, Section 16(b) of the Exchange Act, the applicable
rules of the NYSE, the TSX and all other applicable rules and regulations (in
each case as amended or superseded from time to time); provided, however, that,
if any Committee member is found not to have met the qualification requirements
of Section 162(m) of the Code or Section 16(b) of the Exchange Act, any actions
taken or Awards granted by the Committee shall not be invalidated by such
failure to so qualify.

“Common Share” means a share of Common Stock, as may be adjusted pursuant to
Section 13(b).

“Common Stock” means the common stock of the Company, or such other class of
share or other securities as may be applicable under Section 13.

“Company” means IMAX Corporation, a Canadian corporation, or any successor to
all or substantially all of the Company’s business that adopts the IMAX LTIP.

“Disability” means a physical or mental disability or infirmity of the
Participant that prevents the normal performance of substantially all of the
Participant’s duties as an employee of the Company or any Affiliate, which
disability or infirmity shall exist for any continuous period of 180 days within
any twelve (12) month period. Notwithstanding the previous sentence, with
respect to an Award that is subject to Section 409A of the Code where

 

2



--------------------------------------------------------------------------------

the payment or settlement of the Award will accelerate upon termination of
employment as a result of the Participant’s Disability, no such termination will
constitute a Disability for the purposes of the IMAX LTIP or any Award Document
unless such event also constitutes a “disability” as defined under Section 409A
of the Code.

“EBITA” means the Company’s earnings before interest, taxes and amortization.

“EBITDA” means earnings before interest, taxes, depreciation and amortization.

“Eligible Individuals” means the individuals described in Section 4(a) who are
eligible for Awards under the IMAX LTIP.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as amended from time to time.

“Fair Market Value” means, with respect to a Common Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with the valuation methodology approved by the Committee in compliance with
Section 409A of the Code, if applicable. In the absence of any alternative
valuation methodology approved by the Committee, the Fair Market Value of a
Common Share on a given date shall equal the higher of the closing selling price
of a Common Share on such date (or the most recent trading date if such date is
not a trading date) on the NYSE, the TSX or such other securities exchanges, if
any, as may be designated by the Board from time to time.

“Full-value Award Limit” means the maximum number of Common Shares that may be
issued pursuant to (i) Restricted Shares, (ii) Restricted Share Units,
(iii) Performance Stock, (iv) Performance Stock Units or (v) Other Awards as set
forth in Section 5(a) and modified pursuant to Section 5(b).

“Good Reason” has the meaning determined by the Committee at the time of grant
and set forth in the applicable Award Document. In the absence of any
alternative definition approved by the Committee, Good Reason shall mean (i) the
diminution of the Participant’s title and/or responsibilities or (ii) the
Participant being required to relocate more than twenty-five (25) miles from the
Participant’s then-existing office.

“IMAX LTIP” means this IMAX Corporation 2013 Long-term Incentive Plan, as
amended or restated from time to time.

“IMAX LTIP Limit” means the maximum aggregate number of Common Shares that may
be issued for all purposes under the IMAX LTIP as set forth in Section 5(a).

“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision thereto.

“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements of Section 422 of the Code or any successor provision thereto.

“NYSE” means the New York Stock Exchange.

“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7.

“Other Award” means any form of Award (other than an Option, Performance Stock,
Performance Stock Unit, Cash Performance Unit, Restricted Share, Restricted
Share Unit or Stock Appreciation Right) granted pursuant to Section 11.

“Participant” means an Eligible Individual who has been granted an Award under
the IMAX LTIP.

“Performance Period” means the period established by the Committee and set forth
in the applicable Award Document over which Performance Targets are measured.

“Performance Stock” means a Target Amount of Common Shares granted pursuant to
Section 10(a).

 

3



--------------------------------------------------------------------------------

“Performance Stock Unit” means a right to receive a Target Amount of Common
Shares granted pursuant to Section 10(a).

“Performance Target” means the performance goals established by the Committee,
from among the performance criteria provided in Section 6(g), and set forth in
the applicable Award Document.

“Permitted Transferees” means, in respect of Participants resident in a province
or territory of Canada, a “permitted assign” within the meaning of National
Instrument 45-106 (Prospectus and Registration Exemptions) or any successor
instrument thereto, and in respect of all other Participants, (i) one or more
trusts established in whole or in part for the benefit of one or more of a
Participant’s family members and (ii) one or more entities which are
Beneficially Owned in whole or in part by one or more of a Participant’s family
members.

“Person” means any person, entity or “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (v) a person or group
as used in Rule 13d-1(b) under the Exchange Act.

“Prior Plan” means the IMAX Corporation Stock Option Plan, as amended from time
to time.

“Restricted Share” means a Common Share granted or sold pursuant to
Section 8(a).

“Restricted Share Unit” means a right to receive one or more Common Shares (or
cash, if applicable) in the future granted pursuant to Section 8(b).

“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on Common Shares granted pursuant to Section 9.

“Subsidiary” means any foreign or domestic corporation, limited liability
company, partnership or other entity of which fifty percent (50%) or more of the
outstanding voting equity securities or voting power is Beneficially Owned
directly or indirectly by the Company. For purposes of determining eligibility
for the grant of Incentive Stock Options under the IMAX LTIP, the term
“Subsidiary” shall be defined in the manner required by Section 424(f) of the
Code.

“Substitute Award” means any Award granted upon assumption of, or in
substitution or exchange for, outstanding employee equity awards previously
granted by a company or other entity acquired by the Company or with which the
Company combines in connection with a corporate transaction pursuant to the
terms of an equity compensation plan that was approved by the shareholders of
such company or other entity.

“Target Amount” means the target number of Common Shares or target cash value
established by the Committee and set forth in the applicable Award Document.

“TSX” means the Toronto Stock Exchange.

(b) Rules of Construction. The masculine pronoun shall be deemed to include the
feminine pronoun, and the singular form of a word shall be deemed to include the
plural form, unless the context requires otherwise. Unless the text indicates
otherwise, references to sections are to sections of the IMAX LTIP.

 

3. Administration

(a) Committee. The IMAX LTIP shall be administered by the Committee, which shall
have full power and authority, subject to the express provisions hereof, to:

(i) select the Participants from the Eligible Individuals;

(ii) grant Awards in accordance with the IMAX LTIP;

 

4



--------------------------------------------------------------------------------

(iii) determine the number of Common Shares subject to each Award or the cash
amount payable in connection with an Award;

(iv) determine the terms and conditions of each Award, including, without
limitation, those related to term, permissible methods of exercise, vesting,
cancellation, forfeiture, payment, settlement, exercisability, Performance
Periods, Performance Targets, and the effect or occurrence, if any, of a
Participant’s termination of employment, separation from service or leave of
absence with the Company or any of its Affiliates or, subject to Section 6(d), a
Change-in-Control of the Company;

(v) subject to Sections 15 and 16(f), amend the terms and conditions of an Award
after the granting thereof;

(vi) specify and approve the provisions of the Award Documents delivered to
Participants in connection with their Awards;

(vii) make factual determinations in connection with the administration or
interpretation of the IMAX LTIP;

(viii) adopt, prescribe, establish, amend, waive and rescind administrative
regulations, rules and procedures relating to the IMAX LTIP;

(ix) employ such legal counsel, independent auditors and consultants as it deems
desirable for the administration of the IMAX LTIP and to rely upon any advice,
opinion or computation received therefrom;

(x) vary the terms of Awards to take into account tax and securities laws (or
change thereto) and other regulatory requirements or to procure favorable tax
treatment for Participants;

(xi) correct any defects, supply any omission or reconcile any inconsistency in
any Award Document or the IMAX LTIP; and

(xii) make all other determinations and take any other action desirable or
necessary to interpret, construe or implement properly the provisions of the
IMAX LTIP or any Award Document.

(b) IMAX LTIP Construction and Interpretation. The Committee shall have full
power and authority, subject to the express provisions hereof, to construe and
interpret the IMAX LTIP and any Award Document delivered under the IMAX LTIP.

(c) Prohibited Actions. Notwithstanding the authority granted to the Committee
pursuant to Sections 3(a) and 3(b), the Committee shall not have the authority,
without obtaining shareholder approval, to (i) re-price or cancel Options and
Stock Appreciation Rights in violation of Section 6(h), (ii) amend Section 5 to
increase the IMAX LTIP Limit or any of the special limits listed therein, or
(iii) grant Options or Stock Appreciation Rights with an exercise price that is
less than 100% of the Fair Market Value of a Common Share on the date of grant
in violation of Section 6(j).

(d) Determinations of Committee Final and Binding. All determinations by the
Committee in carrying out and administering the IMAX LTIP and in construing and
interpreting the IMAX LTIP shall be made in the Committee’s sole discretion and
shall be final, binding and conclusive for all purposes and upon all persons
interested herein.

(e) Delegation of Authority. To the extent not prohibited by applicable laws,
rules and regulations, the Committee may, from time to time, delegate some or
all of its authority under the IMAX LTIP to a subcommittee or subcommittees
thereof or other persons or groups of persons as it deems necessary, appropriate
or advisable under such conditions or limitations as it may set at the time of
such delegation or thereafter; provided, however, that the Committee may not
delegate its authority (i) to make Awards to individuals (A) who are subject on
the date of the Award to the reporting rules under Section 16(a) of the Exchange
Act, (B) whose compensation for such fiscal year may be subject to the limit on
deductible compensation pursuant to Section 162(m) of the Code or (C) who are
officers of the Company who are delegated authority by the Committee hereunder,
or (ii) pursuant to Section 15. For purposes of the IMAX LTIP, reference to the
Committee shall be deemed to refer to any subcommittee, subcommittees, or other
persons or groups of persons to whom the Committee delegates authority pursuant
to this Section 3(e).

 

5



--------------------------------------------------------------------------------

(f) Liability of Committee and its Delegates. Subject to applicable laws, rules
and regulations: (i) no member of the Board or Committee (or its delegates
pursuant to Section 3(e)) shall be liable for any good faith action, omission or
determination made in connection with the operation, administration or
interpretation of the IMAX LTIP and (ii) the members of the Board or the
Committee (and its delegates) shall be entitled to indemnification and
reimbursement in accordance with applicable law in the manner provided in the
Company’s by-laws and any indemnification agreements as they may be amended from
time to time. In the performance of its responsibilities with respect to the
IMAX LTIP, the Committee shall be entitled to rely upon information and/or
advice furnished by the Company’s officers or employees, the Company’s
accountants, the Company’s counsel and any other party the Committee deems
necessary, and no member of the Committee shall be liable for any action taken
or not taken in reliance upon any such information and/or advice.

(g) Action by the Board. Anything in the IMAX LTIP to the contrary
notwithstanding, subject to applicable laws, rules and regulations, any
authority or responsibility that, under the terms of the IMAX LTIP, may be
exercised by the Committee may alternatively be exercised by the Board.

 

4. Eligibility

(a) Eligible Individuals. Awards may be granted to officers, employees,
directors and consultants of the Company or any of its Affiliates. The Committee
shall have the authority to select the persons to whom Awards may be granted and
to determine the type, number and terms of Awards to be granted to each such
Participant.

(b) Grants to Participants. The Committee shall have no obligation to grant any
Eligible Individual an Award or to designate an Eligible Individual as a
Participant solely by reason of such Eligible Individual having received a prior
Award or having been previously designated as a Participant. The Committee may
grant more than one Award to a Participant and may designate an Eligible
Individual as a Participant for overlapping periods of time.

 

5. Common Shares Subject to the IMAX LTIP

(a) IMAX LTIP Limit. Subject to adjustment in accordance with Section 13, the
maximum aggregate number of Common Shares that may be issued for all purposes
under the IMAX LTIP shall be 4.5 million (4,500,000) Common Shares. All of the
Common Shares subject to the IMAX LTIP Limit may be issued pursuant to Incentive
Stock Options. Subject to Section 5(b), the maximum number of Common Shares that
may be granted pursuant to (i) Restricted Shares, (ii) Restricted Share Units,
(iii) Performance Stock, (iv) Performance Stock Units, or (v) Other Awards shall
not exceed two million (2,000,000) Common Shares.

(b) Rules Applicable to Determining Common Shares Available for Issuance. The
number of Common Shares remaining available for issuance will be reduced by the
number of Common Shares subject to outstanding Awards and, for Awards that are
not denominated by Common Shares, by the number of Common Shares actually
delivered upon settlement or payment of the Award; provided, however, that,
notwithstanding the above, for every one (1) Common Share issued in respect of
an award of (i) Restricted Shares, (ii) Restricted Share Units,
(iii) Performance Stock, (iv) Performance Stock Units, or (v) Other Awards in
excess of the Full-value Award Limit, the number of Common Shares that are
available for issuance under the IMAX LTIP shall be reduced by 2.5 Common
Shares. For purposes of determining the number of Common Shares that remain
available for issuance under the IMAX LTIP, (i) the number of Common Shares that
are tendered by a Participant or withheld by the Company to pay the exercise
price of an Award or to satisfy the Participant’s tax withholding obligations in
connection with the exercise or settlement of an Award, and (ii) all of the
Common Shares covered by a stock settled Stock Appreciation Right to the extent
exercised shall not be added back to the IMAX LTIP Limit. In addition, for
purposes of determining the number of Common Shares that remain available for
issuance under the IMAX LTIP, the number of Common Shares corresponding to
Awards under the IMAX LTIP that are forfeited or cancelled or otherwise expire
for any reason without having been exercised or settled or that are settled
through the issuance of consideration other than Common Shares (including,
without limitation, cash) shall be added back to the IMAX LTIP Limit and again
be available for the grant of Awards; provided, however, that this provision
shall not be applicable with respect to (i) the cancellation of a Stock
Appreciation Right granted in tandem with an Option upon the exercise of the
Option or (ii) the cancellation of an Option granted in tandem with a Stock
Appreciation Right upon the exercise of the Stock Appreciation Right.

 

6



--------------------------------------------------------------------------------

(c) Special Limits. Anything to the contrary in Section 5(a) above
notwithstanding, but subject to adjustment under Section 13, the following
special limits shall apply to Common Shares available for Awards under the IMAX
LTIP:

(i) the maximum number of Common Shares that may be subject to Options and Stock
Appreciation Rights granted to any Eligible Individual in any calendar year
shall equal one million (1,000,000) Common Shares; and

(ii) the maximum value of Awards (other than those Awards set forth in
Section 5(c)(i)) that may be awarded to any Eligible Individual in any calendar
year is five million dollars ($5,000,000) measured as of the date of grant (with
respect to Awards denominated in cash) or one million (1,000,000) Common Shares
measured as of the date of grant (with respect to Awards denominated in Common
Shares).

(d) To the extent not prohibited by applicable laws, rules and regulations, any
Common Shares underlying Substitute Awards shall not be counted against the
number of Common Shares remaining for issuance and shall not be subject to
Section 5(c).

 

6. Awards in General

(a) Types of Awards; Exercise. Awards under the IMAX LTIP may consist of
Options, Restricted Shares, Restricted Share Units, Stock Appreciation Rights,
Performance Stock, Performance Stock Units, Cash Performance Units and Other
Awards. Any Award described in Sections 7 through 11 may be granted singly or in
combination or tandem with any other Award, as the Committee may determine.
Subject to Section 6(g), Awards under the IMAX LTIP may be made in combination
with, in replacement of, or as alternatives to awards or rights under any other
compensation or benefit plan of the Company, including the plan of any acquired
entity. Subject to the provisions of the IMAX LTIP and the applicable Award
Document, the Committee shall determine the permissible methods of exercise for
any Award.

(b) Terms Set Forth in Award Document. The terms and conditions of each Award
shall be set forth in an Award Document in a form approved by the Committee for
such Award, which Award Document shall contain terms and conditions not
inconsistent with the IMAX LTIP. Notwithstanding the foregoing, and subject to
applicable laws, rules and regulations, the Committee may at any time following
grant (i) accelerate the vesting, exercisability, lapse of restrictions,
settlement or payment of any Award, (ii) eliminate the restrictions and
conditions applicable to an Award, or (iii) extend the post termination exercise
period of an outstanding Award (subject to the limitations of Section 409A of
the Code). The terms of Awards may vary among Participants, and the IMAX LTIP
does not impose upon the Committee any requirement to make Awards subject to
uniform terms. Accordingly, the terms of individual Award Documents may vary.

(c) Termination of Employment. The Committee shall specify at or after the time
of grant of an Award the provisions governing the disposition of an Award in the
event of a Participant’s termination of employment, with the Company or any of
its Affiliates or the Participant’s death or disability. Subject to applicable
laws, rules and regulations, in connection with a Participant’s termination of
employment, the Committee shall have the discretion to accelerate the vesting,
exercisability or settlement of, eliminate the restrictions or conditions
applicable to, or extend the post-termination exercise period of an outstanding
Award (subject to the limitations of Section 409A of the Code). Such provisions
may be specified in the applicable Award Document or determined at a subsequent
time.

(d) Change-in-Control.

(i) The Committee shall have full authority to determine the effect, if any, of
a Change-in-Control of the Company or any Subsidiary on the vesting,
exercisability, settlement, payment or lapse of restrictions applicable to an
Award, which effect may be specified in the applicable Award Document or
determined at a subsequent time. Subject to applicable laws, rules and
regulations, the Board or the Committee shall, at any time prior to, coincident
with or after the effective time of a Change-in-Control, take such actions as it
may consider appropriate, including, without limitation: (A) provide for the
acceleration of any vesting or exercisability of an Award, (B) provide for the
deemed attainment of performance conditions relating to an Award, (C) provide
for the lapse of restrictions relating to an Award, (D) provide for the
assumption, substitution, replacement or continuation of any Award by a
successor or surviving corporation (or a parent or subsidiary thereof) with
cash, securities, rights or other property to be paid or issued, as the case may
be, by the successor or surviving corporation (or a parent or subsidiary
thereof), (E) provide that that an Award shall terminate or expire unless
exercised or settled in full on or before a date fixed by the Committee, or
(F) terminate or cancel any outstanding Award in exchange for a cash payment
(including, if as of the date of the Change-in-Control, the Committee determines
that no amount would have been realized upon the exercise of the Award, then the
Award may be cancelled by the Company without payment of consideration).

 

7



--------------------------------------------------------------------------------

(ii) In the absence of action by the Committee pursuant to Section 6(d)(i)
above, the following provisions shall apply in the event of a Change-in-Control:

(1) To the extent the successor company (or a subsidiary or parent thereof)
assumes the Award, with appropriate adjustments pursuant to Section 13 to
preserve the value of the Award, or provides a substitute for the Award on
substantially the same terms and conditions, the existing vesting schedule will
continue to apply.

(2) To the extent (x) the successor company (or a subsidiary or parent thereof)
does not assume or provide a substitute for an Award on substantially the same
terms and conditions or (y) the successor company (or a subsidiary or parent
thereof) assumes the Award as provided in Section 6(d)(i)(1) above and the
Participant’s employment or service relationship is terminated without Cause or
with Good Reason within twenty-four (24) months following the Change-in-Control:

(A) any and all Options and Stock Appreciation Rights outstanding as of the
effective date of the Change-in-Control shall become immediately exercisable,
and shall remain exercisable until the earlier of the expiration of their
initial term or the second (2nd) anniversary of the Participant’s termination of
employment with the Company;

(B) any restrictions imposed on Restricted Shares and Restricted Share Units
outstanding as of the effective date of the Change-in-Control shall lapse;

(C) the Performance Targets with respect to all Performance Units, Performance
Stock and other performance-based Awards granted pursuant to Sections 6(g) or 10
outstanding as of the effective date of the Change-in-Control shall be deemed to
have been attained at the specified target level of performance; and

(D) the vesting of all Awards denominated in Common Shares outstanding as of the
effective date of the Change-in-Control shall be accelerated.

(iii) Notwithstanding any other provision of the IMAX LTIP or any Award
Document, the provisions of this Section 6(d) may not be terminated, amended, or
modified following a Change-in-Control in a manner that would adversely affect a
Participant’s rights with respect to an outstanding Award without the prior
written consent of the Participant. The Committee may terminate, amend or modify
this Section 6(d) at any time and from time to time prior to a
Change-in-Control.

(e) Dividends and Dividend Equivalents. The Committee may provide Participants
with the right to receive dividends or payments equivalent to dividends or
interest with respect to an outstanding Award, which payments can either be paid
currently or deemed to have been reinvested in Common Shares, and can be made in
Common Shares, cash or a combination thereof, as the Committee shall determine;
provided, however, that (i) no payments of dividend equivalents may be made
unless and until the related Award is earned and vested and (ii) the terms of
any reinvestment of dividends must comply with all applicable laws, rules and
regulations, including, without limitation, Section 409A of the Code.
Notwithstanding the foregoing, no dividends or dividend equivalents shall be
paid with respect to Cash Performance Units, Options or Stock Appreciation
Rights.

(f) Rights of a Shareholder. A Participant shall have no rights as a shareholder
with respect to Common Shares covered by an Award (including voting rights)
until the date the Participant or his nominee becomes the holder of record of
such Common Shares. No adjustment shall be made for dividends or other rights
for which the record date is prior to such date, except as provided in
Section 13.

(g) Performance-Based Awards.

(i) The Committee may determine whether any Award under the IMAX LTIP is
intended to be “performance-based compensation” as that term is used in
Section 162(m) of the Code. Any such Awards designated to be “performance-based
compensation” shall be conditioned on the achievement of one or more Performance
Targets to the extent required by Section 162(m) of the Code and will be subject
to all other

 

8



--------------------------------------------------------------------------------

conditions and requirements of Section 162(m). The Performance Targets may
include one or more of the following performance criteria: net income; cash flow
or cash flow on investment; operating cash flow; pre-tax or post-tax profit
levels or earnings; profit in excess of cost of capital; operating earnings;
return on investment; free cash flow; free cash flow per share; earnings per
share; return on assets; return on net assets; return on equity; return on
capital; return on invested capital; return on sales; sales growth; growth in
managed assets; operating margin; operating income; total shareholder return or
stock price appreciation; EBITDA; EBITA; revenue; net revenues; market share,
market penetration; productivity improvements; inventory turnover measurements;
reduction of losses, loss ratios or expense ratios; reduction in fixed costs;
operating cost management; cost of capital; and debt reduction.

(ii) The Performance Targets shall be determined in accordance with generally
accepted accounting principles (subject to adjustments and modifications
approved by the Committee in advance) consistently applied on a business unit,
divisional, subsidiary or consolidated basis or any combination thereof.

(iii) The Performance Targets may be described in terms of objectives that are
related to the individual Participant or objectives that are Company-wide or
related to a Subsidiary, business unit, or region and may be measured on an
absolute or cumulative basis or on the basis of percentage of improvement over
time, and may be measured in terms of Company performance (or performance of the
applicable Subsidiary, business unit, or region) or measured relative to
selected peer companies or a market index. At the time of grant, the Committee
may provide for adjustments to the performance criteria in accordance with
Section 162(m) of the Code.

(iv) The Participants will be designated, and the applicable Performance Targets
will be established, by the Committee within ninety (90) days following the
commencement of the applicable Performance Period (or such earlier or later date
permitted or required by Section 162(m) of the Code). Each Participant will be
assigned a Target Amount payable if Performance Targets are achieved. Any
payment of an Award granted with Performance Targets shall be conditioned on the
written certification of the Committee in each case that the Performance Targets
and any other material conditions were satisfied. The Committee may determine,
at the time of grant, that if performance exceeds the specified Performance
Targets, the Award may be settled with payment greater than the Target Amount,
but in no event may such payment exceed the limits set forth in Section 5(c).
The Committee retains the right to reduce any Award notwithstanding the
attainment of the Performance Targets.

(v) The Committee may also grant Awards not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. With respect
to such Awards, the Committee may establish Performance Targets based on any
criteria as it deems appropriate.

(h) Re-pricing of Options and Stock Appreciation Rights. Except in connection
with a corporate transaction involving the Company (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of Common Shares), the terms of outstanding Awards may
not be amended, without shareholder approval, to reduce the exercise price of
outstanding Options or Stock Appreciation Rights, or to cancel outstanding
Options or Stock Appreciation Rights in exchange for (i) cash or other property,
(ii) Options or Stock Appreciation Rights with an exercise price that is less
than the exercise price of the original Options or Stock Appreciation Rights or
(iii) other Awards.

(i) Recoupment. Notwithstanding anything in the IMAX LTIP to the contrary, all
Awards granted under the IMAX LTIP, any payments made under the IMAX LTIP and
any gains realized upon exercise or settlement of an Award shall be subject to
clawback or recoupment as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.

(j) Minimum Grant or Exercise Price. In no event shall the exercise price per
Common Share of an Option or the grant price per Common Share of a Stock
Appreciation Right be less than one hundred percent (100%) of the Fair Market
Value of a Common Share on the date of grant; provided, however that the
exercise price of a Substitute Award granted as an Option shall be determined in
accordance with Section 409A of the Code and may be less than one hundred
percent (100%) of the Fair Market Value.

(k) Term of Options and Stock Appreciation Rights. An Option or Stock
Appreciation Right shall be effective for such term as shall be determined by
the Committee and as set forth in the Award Document relating to such Award. The
Committee may extend the term of an Option or Stock Appreciation Right after the
time of grant; provided, however, that the term of an Option or Stock
Appreciation Right may in no event extend beyond the tenth (10th) anniversary of
the date of grant of such Award.

 

9



--------------------------------------------------------------------------------

7. Terms and Conditions of Options

(a) General. The Committee, in its discretion, may grant Options to Eligible
Individuals and shall determine whether such Options shall be Incentive Stock
Options or Nonqualified Stock Options. Each Option shall be evidenced by an
Award Document that shall expressly identify the Option as an Incentive Stock
Option or Nonqualified Stock Option, and be in such form and contain such
provisions as the Committee shall from time to time deem appropriate.

(b) Payment of Exercise Price. Subject to the provisions of the applicable Award
Document and Company policy in effect from time to time, the exercise price of
an Option may be paid (i) in cash or cash equivalents, (ii) by actual delivery
or attestation to ownership of freely transferable Common Shares already owned
by the person exercising the Option, (iii) by a combination of cash and Common
Shares equal in value to the exercise price, (iv) through net share settlement
or similar procedure involving the withholding of Common Shares subject to the
Option with a value equal to the exercise price, or (v) by such other means as
the Committee may authorize. In accordance with the rules and procedures
authorized by the Committee for this purpose, the Option may also be exercised
through a “cashless exercise” procedure authorized by the Committee from time to
time that permits Participants to exercise Options by delivering irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds necessary to pay the exercise price and the amount of any
required tax or other withholding obligations or such other procedures
determined by the Company from time to time.

(c) Incentive Stock Options. The exercise price per Common Share of an Incentive
Stock Option shall be fixed by the Committee at the time of grant or shall be
determined by a method specified by the Committee at the time of grant, but in
no event shall the exercise price of an Incentive Stock Option be less than one
hundred percent (100%) of the Fair Market Value of a Common Share on the date of
grant. No Incentive Stock Option may be issued pursuant to the IMAX LTIP to any
individual who, at the time the Incentive Stock Option is granted, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, unless (i) the
exercise price determined as of the date of grant is at least one hundred ten
percent (110%) of the Fair Market Value on the date of grant of the Common
Shares subject to such Incentive Stock Option and (ii) the Incentive Stock
Option is not exercisable more than five (5) years from the date of grant
thereof. No Participant shall be granted any Incentive Stock Option which would
result in such Participant receiving a grant of Incentive Stock Options that
would have an aggregate Fair Market Value in excess of one hundred thousand
dollars ($100,000), determined as of the time of grant, that would be
exercisable for the first time by such Participant during any calendar year. No
Incentive Stock Option may be granted under the IMAX LTIP after the tenth
anniversary of the Effective Date. The terms of any Incentive Stock Option
granted under the IMAX LTIP shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, as amended from
time to time.

 

8. Terms and Conditions of Restricted Shares and Restricted Share Units

(a) Restricted Shares. The Committee, in its discretion, may grant or sell
Restricted Shares to Eligible Individuals. An Award of Restricted Shares shall
consist of one or more Common Shares granted or sold to an Eligible Individual,
and shall be subject to the terms, conditions and restrictions set forth in the
IMAX LTIP and established by the Committee in connection with the Award and
specified in the applicable Award Document. Restricted Shares may, among other
things, be subject to restrictions on transferability, vesting requirements or
other specified circumstances under which it may be canceled.

(b) Restricted Share Units. The Committee, in its discretion, may grant
Restricted Share Units to Eligible Individuals. A Restricted Share Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the IMAX LTIP and the applicable Award Document, one
or more Common Shares. Restricted Share Units may, among other things, be
subject to restrictions on transferability, vesting requirements or other
specified circumstances under which they may be canceled. If and when the
cancellation provisions lapse, the Restricted Share Units shall become Common
Shares owned by the applicable Participant or, at the sole discretion of the
Committee, cash, or a combination of cash and Common Shares, with a value equal
to the Fair Market Value of the Common Shares at the time of payment.

 

10



--------------------------------------------------------------------------------

9. Stock Appreciation Rights

The Committee, in its discretion, may grant Stock Appreciation Rights to
Eligible Individuals. The Committee may grant Stock Appreciation Rights in
tandem with Options or as stand-along Awards. Each Stock Appreciation Right
shall be subject to the terms, conditions and restrictions set forth in the IMAX
LTIP and established by the Committee in connection with the Award and specified
in the applicable Award Document. A Stock Appreciation Right shall entitle a
Participant to receive, upon satisfaction of the conditions to payment specified
in the applicable Award Document, an amount equal to the excess, if any, of the
Fair Market Value of a Common Share on the exercise date of the number of Common
Shares for which the Stock Appreciation Right is exercised over the per Common
Share grant price for such Stock Appreciation Right specified in the applicable
Award Document. Payments to a Participant upon exercise of a Stock Appreciation
Right may be made in cash or Common Shares, as determined by the Committee on or
following the date of grant.

 

10. Terms and Conditions of Performance Stock, Performance Stock Units and Cash
Performance Units

(a) Performance Stock or Performance Stock Units. The Committee may grant
Performance Stock or Performance Stock Units to Eligible Individuals. An Award
of Performance Stock or Performance Stock Units shall consist of, or represent a
right to receive, a Target Amount of Common Shares granted to an Eligible
Individual based on the achievement of Performance Targets over the applicable
Performance Period, and shall be subject to the terms, conditions and
restrictions set forth in the IMAX LTIP and established by the Committee in
connection with the Award and specified in the applicable Award Document.
Payments to a Participant in settlement of an Award of Performance Stock or
Performance Stock Units may be made in cash or Common Shares, as determined by
the Committee on or following the date of the grant.

(b) Cash Performance Units. The Committee, in its discretion, may grant Cash
Performance Units to Eligible Individuals. A Cash Performance Unit shall entitle
a Participant to receive, subject to the terms, conditions and restrictions set
forth in the IMAX LTIP and established by the Committee in connection with the
Award and specified in the applicable Award Document, a Target Amount of cash
based upon the achievement of Performance Targets over the applicable
Performance Period. Payments to a Participant in settlement of an Award of Cash
Performance Units may be made in cash or Common Shares, as determined by the
Committee on or following the date of the grant.

 

11. Other Awards

The Committee shall have the authority to specify the terms and provisions of
other forms of equity based or equity related Awards not described above that
the Committee determines to be consistent with the purpose of the IMAX LTIP and
the interests of the Company, which Awards may provide for cash payments based
in whole or in part on the value or future value of Common Shares, for the
acquisition or future acquisition of Common Shares, or any combination thereof.

 

12. Certain Restrictions

(a) Transfers. No Award shall be transferable other than pursuant to a
beneficiary designation approved by the Company, by last will and testament or
by the laws of descent and distribution or, except in the case of an Incentive
Stock Option, pursuant to a domestic relations order, as the case may be;
provided, however, that the Committee may, subject to applicable laws, rules and
regulations and such terms and conditions as it shall specify, permit the
transfer of an Award, other than an Incentive Stock Option, for no consideration
to a Permitted Transferee. Any Award transferred to a Permitted Transferee shall
be further transferable only by last will and testament or the laws of descent
and distribution or, for no consideration, to another Permitted Transferee of
the Participant.

(b) Award Exercisable Only by Participant. During the lifetime of a Participant,
an Award shall be exercisable only by the Participant or by a Permitted
Transferee to whom such Award has been transferred in accordance with
Section 12(a) above. The grant of an Award shall impose no obligation on a
Participant to exercise or settle the Award.

 

13. Recapitalization or Reorganization

(a) Authority of the Company and Shareholders. The existence of the IMAX LTIP,
the Award Documents and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Shares or the rights
thereof or which are convertible into or exchangeable for Common Shares, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

11



--------------------------------------------------------------------------------

(b) Change in Capitalization. Notwithstanding any provision of the IMAX LTIP or
any Award Document, the number and kind of Common Shares authorized for issuance
under Section 5, including the maximum number of Common Shares available under
the special limits provided for in Section 5(c), shall be equitably adjusted in
the manner deemed necessary by the Committee in the event of a stock split,
reverse stock split, stock dividend, recapitalization, reorganization, partial
or complete liquidation, reclassification, merger, consolidation, separation,
extraordinary stock or cash dividend, split up, spin off, combination, exchange
of Common Shares, warrants or rights offering to purchase Common Shares at a
price substantially below Fair Market Value, or any other corporate event or
distribution of stock or property of the Company affecting the Common Shares in
order to preserve, but not increase, the benefits or potential benefits intended
to be made available under the IMAX LTIP. In addition, upon the occurrence of
any of the foregoing events, the number and kind of Common Shares subject to any
outstanding Award and the exercise price per Common Share (or the grant price
per Common Share, as the case may be), if any, under any outstanding Award shall
be equitably adjusted in the manner deemed necessary by the Committee (including
by payment of cash to a Participant) in order to preserve the benefits or
potential benefits intended to be made available to Participants. Unless
otherwise determined by the Committee, such adjusted Awards shall be subject to
the same restrictions and vesting or settlement schedule to which the underlying
Award is subject (subject to the limitations of Section 409A of the Code.

 

14. Term of the IMAX LTIP

Unless earlier terminated pursuant to Section 15, the IMAX LTIP shall terminate
on the tenth (10th) anniversary of the Effective Date, except with respect to
Awards then-outstanding. No Awards may be granted under the IMAX LTIP after the
tenth (10th) anniversary of the Effective Date.

 

15. Amendment and Termination

Subject to applicable laws, rules and regulations, the Board may at any time
terminate or, from time to time, amend, modify or suspend the IMAX LTIP;
provided, however, that no termination, amendment, modification or suspension
(i) will be effective without the approval of the shareholders of the Company if
such approval is required under applicable laws, rules and regulations,
including the rules of the NYSE, the TSX and such other securities exchanges, if
any, as may be designated by the Board from time to time, and (ii) shall
materially and adversely alter or impair the rights of a Participant in any
Award previously made under the IMAX LTIP without the consent of the holder
thereof. Notwithstanding the foregoing, the Board shall have broad authority to
amend the IMAX LTIP or any Award under the IMAX LTIP without the consent of a
Participant to the extent it deems necessary or desirable (a) to comply with, or
take into account changes in, or interpretations of, applicable tax laws,
securities laws, employment laws, accounting rules and other applicable laws,
rules and regulations, (b) to take into account unusual or nonrecurring events
or market conditions (including, without limitation, the events described in
Section 13(b)), or (c) to take into account significant acquisitions or
dispositions of assets or other property by the Company.

 

16. Miscellaneous

(a) Tax Withholding. The Company or an Affiliate, as appropriate, may require
any individual entitled to receive a payment of an Award to remit to the
Company, prior to payment, an amount sufficient to satisfy any applicable tax
withholding requirements. In the case of an Award payable in Common Shares, the
Company or an Affiliate, as appropriate, may permit or require a Participant to
satisfy, in whole or in part, such obligation to remit taxes by directing the
Company to withhold Common Shares that would otherwise be received by such
individual or to repurchase Common Shares that were issued to the Participant to
satisfy the minimum statutory withholding rates for any applicable tax
withholding purposes, in accordance with all applicable laws and pursuant to
such rules as the Committee may establish from time to time. The Company or an
Affiliate, as appropriate, shall also have the right to deduct from all cash
payments made to a Participant (whether or not such payment is made in
connection with an Award) any applicable taxes required to be withheld with
respect to such payments.

(b) No Right to Awards or Employment. No person shall have any claim or right to
receive Awards under the IMAX LTIP. Neither the IMAX LTIP, the grant of Awards
under the IMAX LTIP nor any action taken or omitted to be taken under the IMAX
LTIP shall be deemed to create or confer on any Eligible Individual any right to
be retained in the employ of the Company or any of its Affiliates, or to
interfere with or to limit in any way the right of the Company or any of its
Affiliates to terminate the employment of such Eligible Individual at any time.
No Award shall constitute salary, recurrent compensation or contractual
compensation for the year of grant, any later year or any other

 

12



--------------------------------------------------------------------------------

period of time. Payments received by a Participant under any Award made pursuant
to the IMAX LTIP shall not be included in, nor have any effect on, the
determination of employment related rights or benefits under any other employee
benefit plan or similar arrangement provided by the Company and its Affiliates,
unless otherwise specifically provided for under the terms of such plan or
arrangement or by the Committee.

(c) Securities Law Restrictions. An Award may not be exercised or settled, and
no Common Shares may be issued in connection with an Award, unless the issuance
of such shares (i) has been registered under the Securities Act of 1933, as
amended, (ii) has qualified under applicable state “blue sky” laws (or the
Company has determined that an exemption from registration and from
qualification under such state “blue sky” laws is available) and (iii) complies
with all applicable foreign securities laws. The Committee may require each
Participant purchasing or acquiring Common Shares pursuant to an Award under the
IMAX LTIP to represent to and agree with the Company in writing that such
Eligible Individual is acquiring the Common Shares for investment purposes and
not with a view to the distribution thereof. All certificates for Common Shares
delivered under the IMAX LTIP shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the SEC, any exchange upon which the
Common Shares are then listed, and any applicable securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(d) Section 162(m) of the Code. The IMAX LTIP is intended to comply in all
respects with Section 162(m) of the Code; provided, however, that in the event
the Committee determines that compliance with Section 162(m) of the Code is not
desired with respect to a particular Award, compliance with Section 162(m) of
the Code will not be required. In addition, if any provision of this IMAX LTIP
would cause Awards that are intended to constitute “qualified performance-based
compensation” under Section 162(m) of the Code, to fail to so qualify, that
provision shall be severed from, and shall be deemed not to be a part of, the
IMAX LTIP, but the other provisions hereof shall remain in full force and
effect.

(e) Section 16 of the Exchange Act. Notwithstanding anything contained in the
IMAX LTIP or any Award Document under the IMAX LTIP to the contrary, if the
consummation of any transaction under the IMAX LTIP, or the taking of any action
by the Committee in connection with a Change-in-Control of the Company, would
result in the possible imposition of liability on a Participant pursuant to
Section 16(b) of the Exchange Act, the Committee shall have the right, in its
discretion, but shall not be obligated, to defer such transaction or the
effectiveness of such action to the extent necessary to avoid such liability,
but in no event for a period longer than 180 days.

(f) Section 409A of the Code. To the extent that the Committee determines that
any Award granted under the IMAX LTIP is subject to Section 409A of the Code,
the Award Document evidencing such Award shall incorporate the terms and
conditions required by Section 409A of the Code. To the extent applicable, the
IMAX LTIP and Award Documents shall be interpreted in accordance with
Section 409A of the Code and interpretive guidance issued thereunder.
Notwithstanding any contrary provision in the IMAX LTIP or an Award Document, if
the Committee determines that any provision of the IMAX LTIP or an Award
Document contravenes any regulations or guidance promulgated under Section 409A
of the Code or would cause an Award to be subject to additional taxes,
accelerated taxation, interest and/or penalties under Section 409A of the Code,
the Committee may modify or amend such provision of the IMAX LTIP or Award
Document without consent of the Participant in any manner the Committee deems
reasonable or necessary. In making such modifications the Committee shall
attempt, but shall not be obligated, to maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A of the Code. Moreover, any
discretionary authority that the Committee may have pursuant to the IMAX LTIP
shall not be applicable to an Award that is subject to Section 409A of the Code
to the extent such discretionary authority would contravene Section 409A of the
Code.

(g) Awards to Individuals Subject to Laws of a Jurisdiction Outside of the
United States. To the extent that Awards under the IMAX LTIP are awarded to
Eligible Individuals who are domiciled or resident outside of the United States
or to persons who are domiciled or resident in the United States but who are
subject to the tax laws of a jurisdiction outside of the United States, the
Committee may adjust the terms of the Awards granted hereunder to such person
(i) to comply with the laws, rules and regulations of such jurisdiction and
(ii) to permit the grant of the Award not to be a taxable event to the
Participant. The authority granted under the previous sentence shall include the
discretion for the Committee to adopt, on behalf of the Company, one or more sub
plans applicable to separate classes of Eligible Individuals who are subject to
the laws of jurisdictions outside of the United States.

(h) References to Termination of Employment. References to “termination of
employment” shall also mean termination of any other service relationship of the
Participant with the Company, as applicable.

 

13



--------------------------------------------------------------------------------

(i) No Limitation on Corporate Actions. Nothing contained in the IMAX LTIP shall
be construed to prevent the Company or any Affiliate from taking any corporate
action, whether or not such action would have an adverse effect on any Awards
made under the IMAX LTIP. No Participant, beneficiary or other person shall have
any claim against the Company or any Affiliate as a result of any such action.

(j) Unfunded Plan. The IMAX LTIP is intended to constitute an unfunded plan for
incentive compensation. Prior to the issuance of Common Shares, cash or other
form of payment in connection with an Award, nothing contained herein shall give
any Participant any rights that are greater than those of a general unsecured
creditor of the Company.

(k) Successors. All obligations of the Company under the IMAX LTIP with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

(l) Application of Funds. The proceeds received by the Company from the sale of
Common Shares pursuant to Awards will be used for general corporate purposes.

(m) Satisfaction of Obligations. Subject to applicable laws, rules and
regulations, the Company may apply any cash, Common Shares, securities or other
consideration received upon exercise of settlement of an Award to any
obligations a Participant owes to the Company and its Affiliates in connection
with the IMAX LTIP or otherwise.

(n) Award Document. In the event of any conflict or inconsistency between the
IMAX LTIP and any Award Document, the IMAX LTIP shall govern and the Award
Document shall be interpreted to minimize or eliminate any such conflict or
inconsistency.

(o) Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the IMAX LTIP.

(p) Severability. If any provision of this IMAX LTIP is held unenforceable, the
remainder of the IMAX LTIP shall continue in full force and effect without
regard to such unenforceable provision and shall be applied as though the
unenforceable provision were not contained in the IMAX LTIP.

(q) Governing Law. Except as to matters of federal law, the IMAX LTIP and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of New York.

 

14